Exhibit 10.5




PROMISSORY NOTE







$1,140,000.00

Minneapolis, Minnesota

July 2, 2014




FOR VALUE RECEIVED, the undersigned, Talon Bren Road, LLC, a Delaware limited
liability company (“Undersigned”) whose address is 5500 Wayzata Blvd, Suite
1070, Minneapolis, MN 55416 agrees and promises to pay to the order of Jackson
I, LLC, a Minnesota limited liability company, its endorsees, successors and
assigns (“Holder”), at its principal office at 510 - 1st Avenue N., #600,
Minneapolis MN 55403 or such other place as the Holder may from time to time
designate, the principal sum of One Million One Hundred Forty Thousand and
No/100 Dollars ($1,140,000.00) or so much as may from time to time be disbursed
hereon, together with interest on the unpaid principal balance from the date
hereof at a fixed per annum interest rate of Six Percent (6.00%) (“Note Rate”).
 Interest hereunder shall be computed using the 365/360, method and shall be
payable on the basis of the actual number of days elapsed.  Payment hereunder
shall be in lawful money of the United States as follows:




1.

The entire principal balance and all accrued and unpaid interest shall be due
and payable in full on August 31, 2014 (the “Loan Maturity Date”).




All payments shall be applied first to interest and then to principal, except
that if any advance made by the Holder under the terms of any instrument
securing this Note is not repaid, any monies received, at the option of the
Holder, may first be applied to repay such advances, cost of collection, plus
interest thereon, and the balance, if any, shall be applied as above.




The principal balance of this Note may be prepaid at anytime without penalty.




In the event that any payment required hereunder or under any instrument
securing this Note is not received prior to the fifth (5th) day after its due
date, the Undersigned agrees to pay a late charge of $.05 per $1.00 of unpaid
payment as and for liquidated damages incident to such late payment.  This
provision shall not be deemed to excuse a late payment or be deemed a waiver of
any other rights the Holder may have including the right to declare the entire
unpaid principal and interest immediately due and payable.




This Note is made pursuant to the laws of the State of Minnesota and is secured
by a Mortgage and Security Agreement and Fixture Financing Statement
(“Mortgage”), encumbering certain real property and personal property situated
in Hennepin County, Minnesota (the “Mortgaged Property”).




If default be made in any payment of principal or interest when due in
accordance with the terms and conditions of this Note or if an Event of Default
occurs under the Mortgage or any other default occurs under any instrument
securing this Note, the entire unpaid principal balance together with accrued
interest thereon shall become immediately due and payable at the option of the
Holder hereof.  Whether or not Holder has exercised its right to accelerate, in
the event of such a default in payment or an Event of Default under the Mortgage
or any other instrument securing this Note, the Holder shall have the right to
set-off any amount owed to it by the Undersigned under this Note against any
right that the Undersigned may have to receive money from the Holder and against
all of the Undersigned's accounts with Holder.  No prior notice of such set-off
must be given.  If there is more than one Undersigned, the right to set-off
shall be joint and several.  The Holder shall have no liability for wrongful
dishonor in the event that an instrument is dishonored due to the Holder having
exercised its rights of set-off.




Upon an Event of Default (as defined in the Mortgage), and at the option of the
Holder hereof, interest shall thereafter be payable on the whole of the unpaid
principal sum at the lesser of (i) six percent (6.0%) per annum in excess of the
Note Rate, or (ii) the highest maximum rate permitted by law (“Default Rate”)
whether or not the Holder hereof has exercised its option to accelerate the
maturity of this Note and declare the entire unpaid principal indebtedness due
and payable.




Time is of the essence.  No delay or omission on the part of the Holder in
exercising any right hereunder shall operate as a waiver of such right or of any
other remedy under this Note.  A waiver on any one occasion shall not be
construed as a bar to or waiver of any such right or remedy on a future
occasion.





--------------------------------------------------------------------------------




The Undersigned agrees to pay all costs, including reasonable attorney’s fees,
at any time paid or incurred by the Holder in connection with the collection of
any amounts due or enforcement of any other rights of Holder hereunder, or under
the Mortgage or any other security instrument whether or not suit is filed with
respect thereto, and whether or not Holder prevails therein.




The Undersigned, all sureties, guarantors, and all other persons liable for all
or any part of the principal balance evidenced by this Note severally waive
presentment for payment, protest and notice of non-payment.  Such parties hereby
consent without affecting their liability to any extension or alteration of the
time or terms of payment hereof, any renewal, any release of any party or all of
the security given for the payment hereof, any acceptance of additional security
of any kind, and any release of, or resort to any party liable for payment
hereof.




All agreements between the Undersigned and the Holder are hereby expressly
limited so that in no contingency or event whatsoever, whether by reason of
acceleration of maturity of the indebtedness evidenced hereby or otherwise,
shall the amount paid or agreed to be paid to the Holder for the use,
forbearance, loaning or detention of the indebtedness evidenced hereby exceed
the maximum permissible under applicable law.  If from any circumstances
whatsoever, fulfillment of any provisions hereof or of the Mortgage or any other
security instrument at any time given for the performance of such provision
shall involve transcending the maximum permissible limits prescribed by law,
then, the amounts to be paid shall automatically be reduced to the limit of such
maximum permissible limits and if from any circumstances the Holder should ever
receive as interest an amount which would exceed the maximum permissible limits,
such amounts in excess of maximum permissible limits shall be applied to the
reduction of the principal balance evidenced hereby and not to the payment of
interest.  This provision shall control every other provision of all agreements
between the Undersigned and Holder.




In the event the Undersigned shall sell, convey, transfer, lease, further
mortgage or encumber or dispose of the Mortgaged Property, or any part thereof,
or any interest therein, or agrees so to do, or if additional members of the
Undersigned are created or a controlling interest in the Undersigned is sold,
transferred, pledged or assigned, each without the written consent of the Holder
being first obtained, then at the sole option of the Holder, the Holder may
declare the entire unpaid principal balance, together with accrued interest, due
and payable in full and call for payment of the same in full at once.




This Note shall be construed, enforced and otherwise governed by the laws of the
State of Minnesota.




HOLDER AND UNDERSIGNED HEREBY KNOWINGLY, VOLUNTARILY AND INTENTIONALLY WAIVE THE
RIGHT EITHER MAY HAVE TO TRIAL BY JURY IN RESPECT TO ANY LITIGATION BASED
HEREON, OR ARISING OUT OF, UNDER OR IN CONNECTION WITH THIS NOTE AND ANY
AGREEMENT CONTEMPLATED TO BE EXECUTED IN CONNECTION THEREWITH, OR ANY COURSE OF
CONDUCT, COURSE OF DEALING, STATEMENTS (WHETHER VERBAL OR WRITTEN) OR ACTIONS OF
EITHER PARTY.  UNDERSIGNED ACKNOWLEDGES THAT THIS WAIVER OF JURY TRIAL IS A
MATERIAL INDUCEMENT TO THE HOLDER IN EXTENDING CREDIT TO THE UNDERSIGNED, THAT
THE HOLDER WOULD NOT HAVE EXTENDED CREDIT WITHOUT THIS JURY TRIAL WAIVER, AND
THAT UNDERSIGNED HAS BEEN REPRESENTED BY AN ATTORNEY OR HAS HAD AN OPPORTUNITY
TO CONSULT WITH AN ATTORNEY IN CONNECTION WITH THIS JURY TRIAL WAIVER TO
UNDERSTAND THE LEGAL EFFECT OF THIS WAIVER.




[signature page(s) attached]





-2-




--------------------------------------------------------------------------------




Talon Bren Road, LLC, a Delaware

limited liability company







By:

/s/ MG Kaminski

Name:  MG Kaminski

Its:  President


























-3-


